The defendant’s petition for certification for appeal from the Appellate Court, 55 Conn. App. 717 (AC 16833), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the trial court properly denied the defendant’s motion for a continuance to prepare for the midtrial State v. Jarzbek, 204 Conn. 683, 529 A.2d 1245 (1987), cert. denied, 484 U.S. 1061, 108 S. Ct. 1017, 98 L. Ed. 2d 982 (1988), hearing?
“2. Did the Appellate Court properly conclude that the trial court properly denied the defendant’s motion for an examination of the victim by a court-appointed expert?
“3. Did the Appellate Court properly affirm the denial by the trial court of the defendant’s motion for a mistrial?
“4. Did the Appellate Court properly affirm the trial court’s denial of the defendant’s motion to redact portions of the pretrial videotape of the interview of the victim?
“5. Did the Appellate Court properly conclude that the record was inadequate to review the defendant’s claims that the trial court violated the defendant’s rights under Practice Book § 743, now § 40-13, or article first, § 8, of the state constitution, by precluding his six character witnesses? If the foregoing record was adequate, did the trial court violate any such rights of the defendant?”
*945The Supreme Court docket number is SC 16273.
Susan M. Hankins, assistant public defender, in support of the petition.
Toni M. Smith-Rosario, deputy assistant state’s attorney, in opposition.
Decided March 8, 2000
KATZ and VERTEFEUILLE, Js., did not participate in the consideration or decision of this petition.